Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016103325 (filed in US application 15/440,834), filed on 02/25/2016.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Ausserlechner (US 2015/0137796) teaches A method for measuring an angular positon of a shaft that includes a soft magnetic shaft end portion [Figures 1-12, a method for measuring an angular position of a shaft is taught], comprising: magnetizing the shaft end portion, the shaft end portion being formed such that magnetic field components in a first and a second direction in a sensor plane, which is substantially perpendicular to a rotation axis of the shaft, are rotationally symmetric with an order N, N being a finite integer > 1 [Figure 1, magnetizing the shaft end portion 105 is taught, the shaft end portion is formed such that magnetic field components in a first and a second direction are rotationally symmetric, see Abstract, P(0037)]; sensing magnetic field components in the first direction at a first and a second location in the sensor plane, the second location being different from the first location [Figure 1, magnetic field components are sensed using magnetic field sensor elements 114a, 114b]; sensing magnetic field components in the second direction at a third and a fourth location in the sensor plane, the fourth location being different from the third location [Figure 1, magnetic field components are sensed using magnetic field sensor elements 114a, 114b]. 
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “calculating an angular position of the shaft with respect to the rotation axis of the shaft based on (i) a difference of the magnetic field components at the first and the second location, and (ii) a difference of the magnetic field components at the third and the fourth location” in combination with other limitations of the claim.
7.	Claims 2-14 are also allowed as they further limit claim 1.
8.	Regarding claim 15, the prior art of record Ausserlechner (US 2015/0137796) teaches A magnetic angular position sensor system for measuring an angular positon of a shaft that includes a soft magnetic shaft end portion [Figures 1-12, a magnetic angular position sensor system is shown for measuring an angular position of a shaft], comprising: a magnetized shaft end portion formed such that magnetic field components in a first and a second direction in a sensor plane, which is substantially perpendicular to a rotation axis of the shaft, are rotationally symmetric with an order N, N being a finite integer > 1 [Figure 1, a magnetized shaft end portion 105 is formed such that the magnetic field components are rotationally symmetric]; a sensor chip comprising a plurality of magnetic field sensor elements, the sensor chip being configured to: sense magnetic field components in the first direction at a first and a second location in the sensor plane, the second location being different from the first location [Figure 1, a sensor chip 110 is shown comprising magnetic field sensor elements 114a, 114b to sense magnetic field components]; and sense magnetic field components in the second direction at a third and a fourth location in the sensor plane, the fourth location being different from the third location [Figure 1, magnetic field sensor elements 114a, 114b sense magnetic field components].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “circuitry configured to calculate an angular position of the shaft with respect to the rotation axis of the shaft based on (i) a difference of the magnetic field components at the first and the second location, and (ii) a difference of the magnetic field components at the third and the fourth location” in combination with other limitations of the claim.
9.	Claims 16-20 are also allowed as they further limit claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868